Name: Commission Regulation (EC) No 2018/96 of 22 October 1996 laying down detailed rules of application as regards the import of a quota of 200 000 tonnes of quality common wheat and 100 000 tonnes of quality durum wheat
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  trade;  consumption
 Date Published: nan

 No L 270/4 EN Official Journal of the European Communities 23 . 10 . 96 COMMISSION REGULATION (EC) No 2018/96 of 22 October 1996 laying down detailed rules of application as regards the import of a quota of 200 000 tonnes of quality common wheat and 100 000 tonnes of quality durum wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administra ­ tion of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin , and brans, sharps and other residues ('), as amended by Commission Regulation (EC) No 2198/95 (2), and in par ­ ticular Article 5 thereof, Whereas Commission Regulation (EC) No 1854/94 of 27 July 1994 laying down detailed rules for the application of Council Regulation (EC) No 774/94 in relation to import licences for quality wheat (3), as amended by Regu ­ lation (EC) No 2547/94 (4), lays down special provisions for the organization of imports under the quota opened by the latter Regulation; Whereas, in view of the situation on the Community market for wheat, a period should be determined for the submission of applications for import licences under that quota; whereas, to that end, special provisions should be laid down to define the standard reference quality for durum wheat and common wheat to be imported as should provisions on checks of the goods imported; whereas, in order to prevent speculation , the cancellation of import licences should not be permitted; Whereas the Management Committee for Cereals has not issued an opinion within the time limit laid down by its Chairman, the period provided for in the preceding subparagraph is less than that referred to in paragraph 2, a second period for the submission of applications for import licences for the product concerned shall be opened from the 15th working day following the expiry of the period referred to in the preceding subparagraph . That second period shall expire at the end of the third day following that on which it commences . 2 . The total quantities which may be imported in accordance with this Regulation shall be 100 000 tonnes of durum wheat and 200 000 tonnes of common wheat. The wheat imported must meet the minimum quality characteristics set out in the Annex hereto . 3 . Except where otherwise provided for herein , Regula ­ tion (EC) No 1854/94 shall apply. Article 2 1 . Without prejudice to Article 5 (2) of Regulation (EC) No 1854/94, the import guarantee referred to in the third indent of Article 2 ( 1 ) (c) thereof shall be released on production of proof that import has been carried out in compliance with the conditions on quantity and quality laid down . To that end, the goods to be imported shall be subject to controls by the competent body of the Member State of import. 2 . The proof referred to in paragraph 1 shall be provided by the body responsible for controls in the Member State of import. 3 . With a view to checking the quality imported, the customs authorities of the Member State of import shall take representative samples separately and shall keep them available for the Commission at the time the goods are released for free circulation in the Community. 4. The costs of such controls and of sampling shall be borne by the holder of the import licence . 5 . The reference methods for the controls provided for in paragraph 1 to determine the quality of the durum wheat and the common wheat shall be as described in Commission Regulation (EEC) No 1908/84 (5). Article 3 1 . Notwithstanding the second subparagraph of Article 3 (4) of Regulation (EC) No 1854/94, the term of validity of licences issued under this Regulation shall not exceed seven days . HAS ADOPTED THIS REGULATION: Article 1 1 . The period for the submission of applications for import licences for quality durum wheat covered by CN code 1001 10 00 and quality common wheat covered by CN code 1001 90 99 and qualifying for a zero rate of import duty shall commence on the 30th day following the entry into force of this Regulation . It shall expire at the end of the third day following that on which it commences. Where the total quantity of either product covered by import licence applications submitted up to the end of '  ) OJ No L 91 , 8 . 4. 1994, p. 1 . 2) OJ No L 221 , 19 . 9 . 1995, p. 3 . 3) OJ No L 192, 28 . 7. 1994, p. 31 . ^ OI No L 270 . 21 . 10 . 1994. o . 7. n OJ No L 178 , 5. 7. 1984, p. 22. 23 . 10 . 96 EN Official Journal of the European Communities No L 270/5 2 . Notwithstanding Article 3 (5) of Regulation (EC) No 1854/94, applicants may under no circumstances with ­ draw their licence applications . 3 . Notwithstanding Article 5 (2) of Regulation (EC) No 1854/94, the guarantee referred to in the third indent of Article 2 ( 1 ) (c) thereof shall be released on production of proof to the effect that the wheat concerned has been released for free circulation within seven days of the date of issue of the import licence and of proof of compliance of the wheat imported with the quality standards . Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1996. For the Commission Franz FISCHLER Member of the Commission No L 270/6 EN Official Journal of the European Communities 23 . 10 . 96 ANNEX Minimum quality criteria for wheat imported under the quota opened by Regulation (EC) No 774/94 Type of wheat Quality criteria Durum wheat Common wheat CN code 1001 10 00 CN code 1001 90 99 Minimum specific weight 80 kg/hi 78 kg/hi 'MitadinÃ ©' grains maximum 20 %  Matter which is not quality wheat grains of unimpaired quality:  broken and/or shrivelled grains  grains damaged by pests  grains affected with fusariosis and/or mottled grains  sprouted grains maximum 10 % maximum 7 % maximum 2 % maximum 5 % maximum 0,5 % maximum 10 % maximum 7 % maximum 2 % maximum 0,5 % Miscellaneous impurities (Schwarzbesatz) maximum 1 % maximum 1 % Hagberg falling number minimum 250 minimum 230 Protein content ( 13,5 % moisture content)  minimum 14,6 %